EXHIBIT 10.2

[image246.gif]

EXECUTIVE CHANGE OF CONTROL AGREEMENT

THIS EXECUTIVE CHANGE OF CONTROL AGREEMENT (this "Agreement") is dated as of
September 22, 2008 (the "Effective Date"), by and between Mattson Technology,
Inc., (the "Company"), and Andy Moring (the "Executive").

RECITALS

WHEREAS, the Company desires to create a greater incentive for the Executive to
remain in the employ of the Company, particularly in the event of any possible
change or threatened change of control of the Company; and

WHEREAS, the parties desire to memorialize their agreement with respect thereto
in the manner set forth herein,

NOW, THEREFORE, in consideration of the Executive's past and future services to
the Company and the mutual covenants contained herein, the receipt and adequacy
of which is hereby acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

Term of Agreement.

This Agreement shall terminate on the second (2nd) anniversary of the Effective
Date. Notwithstanding the foregoing, if a definitive agreement relating to a
Change in Control has been signed by the Company on or before the second (2nd)
anniversary of the Effective Date, this Agreement shall terminate on the date
that all of the obligations of the parties under this Agreement have been
satisfied. In the event that the Change of Control does not occur, this
Agreement shall terminate upon public announcement of that fact.

(b) This Agreement shall terminate in the event that, prior to the commencement
of a Change of Control Period, the Executive's reporting relationship changes
such that he or she no longer reports to the Chief Executive Officer.

Termination Following a Change of Control. If the Executive's employment with
the Company is terminated (i) by the Company for any reason other than for "Good
Cause" as defined in Section 8 herein, or (ii) by Executive for "Good Reason" as
defined in Section 8 herein, with thirty (30) days written notice to the
Company, and either such termination is within the "Change of Control Period" as
defined in Section 8 herein, Executive shall be entitled to the following
benefits:

Final Paycheck. Payment, in a lump sum, of any and all base salary due and owing
through the date of termination, plus an amount equal to all earned but unused
PTO hours through the date of termination and reimbursement for all reasonable
expenses, less any deductions required by applicable law; and

--------------------------------------------------------------------------------



Severance Payment. A cash payment in an amount equal to (i) the greater of
(A) the Executive's base salary for the twelve (12) months preceding the Change
of Control or (B) the Executive's then-current annual base salary, plus (ii) one
hundred percent (100%) of the Executive's annual target bonus award; and

Accelerated Vesting. All unvested Awards (as defined in the 2005 Equity
Incentive Plan, which shall be referred to as the "Stock Plan") outstanding as
of the date of termination of employment shall fully vest; and

Medical and Dental Benefits. For a period of twelve (12) months beginning on the
first day of the calendar month beginning after the date of termination of
employment, provided that Executive completes and returns the appropriate
enrollment forms to the respective provider in a timely manner, the Company
shall pay for Executive's and his or her dependent's (to the extent such
dependents were covered under the Company's group plans) medical and dental
benefit coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 ("COBRA") to the same extent provided for by the Company's group plans at
the time of termination. In the event Executive becomes covered under another
employer's group health plan that provides Executive and his or her dependents
with comparable benefits and levels of coverage during this 12- month period,
Executive shall notify Company and Company's obligation to provide for continued
medical and dental benefits coverage shall end. The period of such Company-paid
COBRA coverage shall be considered part of Executive's COBRA coverage
entitlement period, and may, for tax purposes, be considered income to
Executive.

Timing of Payments.

The payments provided for in Section 2(a) herein, as applicable, shall be
payable immediately upon Executive's termination.

The receipt of any benefits pursuant to Section 2(b), (c), and (d) will be
subject to Executive signing and not revoking a standard release of claims with
the Company (in a form acceptable to the Company and effective no later than
March 15 of the year following the year in which the termination occurs) (the
"Release"). The benefits provided for in Section 2(b), (c), and (d) herein, as
applicable, shall be made within ten (10) days of the date that the Release is
effective. In the event the termination occurs at a time during the calendar
year where it would be possible for the Release to become effective in the
calendar year following the calendar year in which the Executive's termination
occurs, any severance that would be considered Deferred Compensation Separation
Benefits (as defined in Section 7) will be paid on the first payroll date to
occur during the calendar year following the calendar year in which such
termination occurs, or such later time as required by the payment schedule
applicable to each payment or benefit or by Section 7. All such payments will be
subject to applicable payroll or other taxes required to be withheld by the
Company. Benefits provided for in Section 2(c) shall be made in accordance with
the Stock Plan, subject to any delay required by Section 7.

Subsequent Employment. The compensation and benefits payable hereunder with the
exception of those benefits provided for under Section 2(d), shall not be
reduced or offset by any amounts that the Executive earns or could earn from any
subsequent employment.

-2-

--------------------------------------------------------------------------------



Section 280G Matters. If the benefits described in Section 2 herein, as
applicable, (the "Severance Payment") would otherwise constitute a parachute
payment under Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code"), and but for this Section would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), Executive shall either: (i) pay the
Excise Tax, or (ii) have the benefits reduced to such lesser extent as would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by a national "Big Four"
accounting firm selected by the Company or such other person or entity to which
the parties mutually agree (the "Accountants"), whose determination will be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5. Any
reduction in payments and/or benefits required by this Section 5 shall occur in
the following order: (1) reduction of cash payments; and (2) reduction of other
benefits paid to Executive. In the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant for Executive's equity awards.

Employment Status. Nothing in this Agreement shall be deemed to constitute a
contract for employment for any specific period of time. The parties expressly
acknowledge and agree that the undersigned's employment with the Company shall
continue to be "at will."

Section 409A.

Notwithstanding anything to the contrary in this Agreement, if Executive is a
"specified employee" within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code") and the final regulations and any guidance
promulgated thereunder ("Section 409A") at the time of Executive's termination
(other than due to death) or resignation, then the severance payable to
Executive, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the "Deferred Compensation Separation
Benefits") that are payable within the first six (6) months following
Executive's termination of employment, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive's termination of employment. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following his termination but prior to
the six (6) month anniversary of his termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive's death and all other
Deferred Compensation

-3-

--------------------------------------------------------------------------------



Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

Any amount paid under this Agreement that satisfies the requirements of the
"short-term deferral" rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (a) above.

Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (a) above. "Section 409A Limit" will mean the
lesser of two (2) times: (i) Executive's annualized compensation based upon the
annual rate of pay paid to Executive during the Executive's taxable year
preceding the Executive's taxable year of Executive's termination of employment
as determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive's employment is terminated.

The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

Definitions.

Good Cause. For purposes of this Agreement, "Good Cause" means: (i) performance
of any act or failure to perform any act in bad faith and to the detriment of
the Company, (ii) dishonesty, material breach of any agreement with the Company,
or intentional misconduct, or (iii) commission of a crime involving dishonesty,
breach of trust, or physical or emotional harm to any person.

Good Reason. For purposes of this Agreement, "Good Reason" means any of the
following, without Executive's written consent: (i) a significant reduction by
the Company in Executive's annual base salary; (ii) the failure of the Company
to obtain an agreement from any successor to the Company, or purchaser of all or
substantially all of the Company's assets, to assume this Agreement; (iii) the
assignment of Executive to duties which reflect a material adverse change in
authority, responsibility or status with the Company or any successor; or
(iv) the Company requiring Executive to reside or be based at a location 50
miles or more from the location where Executive was based immediately prior to
the Change of Control.

-4-

--------------------------------------------------------------------------------



Executive will not resign for Good Reason without first providing the Company
with (x) written notice within sixty (60) days of the event that Executive
believes constitutes "Good Reason" specifically identifying the acts or
omissions constituting the grounds for Good Reason and (y) a reasonable cure
period of not less than thirty (30) days following the date of such notice.

Ownership Change Event. For purposes of the definition of "Change of Control"
below, an "Ownership Change Event" shall be deemed to have occurred if any of
the following occurs with respect to the Company:

the direct or indirect sale or exchange in a single or series of related
transactions by the shareholders of the Company of more than fifty percent (50%)
of the voting stock of the Company;

a merger or consolidation in which the Company is a party; or

the sale, exchange, or transfer of all or substantially all of the assets of the
Company.

Change of Control. A "Change of Control" shall mean (i) an Ownership Change
Event or a series of related Ownership Change Events (collectively, the
"Transaction") wherein the shareholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, direct or indirect
beneficial ownership of more than fifty percent (50%) of the total combined
voting power of the outstanding voting stock of the Company or the surviving
corporation or the surviving corporation's parent (the "Transferee
Corporation(s)"), as the case may be; or (ii) a liquidation or dissolution of
the Company. For purposes of the preceding sentence, indirect beneficial
ownership shall include, without limitation, an interest resulting from
ownership of the voting stock of one or more corporations which, as a result of
the Transaction, own the Company or the Transferee Corporation(s), as the case
may be, either directly or through one or more subsidiary corporations. The
Board shall have the right to determine whether multiple sales or exchanges of
the voting stock of the Company or multiple Ownership Change Events are related,
and its determination shall be final, binding and conclusive.

Change of Control Period. "Change of Control Period" means the period commencing
on the Company's public announcement of a proposed Change of Control and ending
on the earlier of (A) the twelve (12) month period following the consummation of
the proposed Change of Control, or (B) the Company's public announcement that
the proposed Change of Control will not occur.

Miscellaneous Provisions.

Entire Agreement. This Agreement, together with the Company's Stock Plan, stock
option agreements and/or stock repurchase agreements and any Confidentiality,
Proprietary Information and Assignment of Inventions Agreement, contains the
entire agreement of the parties with respect to the subject matter herein and
supersedes and replaces all prior or contemporaneous agreements or
understandings between the parties. This Agreement may not be amended or
modified in any manner, except by an instrument in writing signed by the
Executive and Chief

-5-

--------------------------------------------------------------------------------



Executive Officer of the Company. Failure of either party to enforce any of the
provisions of this Agreement or any rights with respect thereto or failure to
exercise any election provided for herein shall in no way be considered to be a
waiver of such provisions, rights or elections or in any way effect the validity
of this Agreement. The failure of either party to exercise any of said
provisions, rights or elections shall not preclude or prejudice such party from
later enforcing or exercising the same or other provisions, rights or elections
which it may have under this Agreement.

Successors and Beneficiaries. This Agreement shall be binding on and inure to
the benefit of the successors, assigns, heirs, devisees and personal
representatives of the parties, including any successor to the Company by merger
or combination and any purchaser of all or substantially all of the assets of
the Company. In the event that the Executive dies before receipt of all benefits
to which the Executive becomes entitled under this Agreement, the payment of
such benefits will be made, on the due date or dates hereunder had the Executive
survived, to the executors or administrators of the Executive's estate.

Governing Law. This Agreement is made in, and shall be governed by and construed
in accordance with the laws of, the State of California.

Severability. If any term, provision, covenant or condition of this Agreement is
held to be invalid, void, or unenforceable, the remainder of the provisions of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby.

-6-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

"Company"

 

"Executive"

     

MATTSON TECHNOLOGY, INC.

       

 

--------------------------------------------------------------------------------


(Print Name)      

By:

--------------------------------------------------------------------------------


Name:
Title:  

 

--------------------------------------------------------------------------------


(Sign Name)

 

 

Address:

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------